624 P.2d 946 (1981)
102 Idaho 38
AMERICAN SMELTING & REFINING CO., Plaintiff-Respondent,
v.
IDAHO STATE TAX COMMISSION, Defendant-Appellant.
No. 12198.
Supreme Court of Idaho.
March 4, 1981.
David H. Leroy, Atty. Gen., Theodore V. Spangler, Deputy Atty. Gen., Boise, for State Tax Com'n.
William D. Dexter, Olympia, Wash., for amicus curiae Multistate Tax Com'n.
Tyrone Fahner, Atty. Gen. of Illinois, Chicago, Ill., for amicus curiae State of Ill.
Philip E. Peterson, Lewiston, George Beatty of Lee, Toomey & Kent, Washington, D.C., for American Smelting & Refining Co.
PER CURIAM:
The order of this Court in American Smelting & Refining Co. v. Idaho State Tax Commission, 99 Idaho 924, 592 P.2d 39 (1979), was vacated by the United States Supreme Court in ASARCO, Inc. v. Idaho State Tax Commission, 445 U.S. 939, 100 S. Ct. 1333, 63 L. Ed. 2d 773 (1980), and remanded for further consideration in light of the decision of the United States Supreme Court in Mobil Oil Corp. v. Comm'r of Taxes of Vermont, 445 U.S. 425, 100 S. Ct. 1223, 63 L. Ed. 2d 510 (1980). The case having been rebriefed and reargued, it is the conclusion of this Court that our prior opinion and order are consistent with both Mobil Oil and the more recent decision in Exxon Corp. v. Wisconsin Dept. of Revenue, 447 U.S. 207, 100 S. Ct. 2109, 65 L. Ed. 2d 66 (1980). The opinion and order in American Smelting & Refining Co. v. Idaho State Tax Commission, 99 Idaho 924, 592 P.2d 39 (1979), are hereby reinstated.